EXHIBIT 10.73

 

RESTRICTED STOCK AWARD AGREEMENT

 

Granted to:

  Charles R. Tutterow

Date of Grant:

  March 29, 2004

Granted Pursuant to:

  JPS Industries, Inc. 1997 Incentive and Capital Accumulation Plan

Number of Restricted

Shares of Common Stock:

  40,000 Shares

 

This Restricted Stock Award Agreement (the “Award Agreement”) is made and
entered into as of March 29, 2004, between JPS Industries, Inc., a Delaware
corporation (the “Company”), and Charles R. Tutterow (“Employee”). Capitalized
terms not defined herein shall have the meanings ascribed thereto in that
certain employment agreement between Employee and the Company, dated December 1,
2003 (the “Employment Agreement”).

 

1. Grant of Restricted Shares. In consideration of Employee’s acceptance of the
terms and conditions of the Employment Agreement and without other payments
therefore, and subject to the terms of this Award Agreement and the Company’s
1997 Incentive and Capital Accumulation Plan, as amended (the “Plan”), the
Company, pursuant to authority granted by the Compensation Committee of the
Board of Directors of the Company (the “Board”), hereby grants to Employee
40,000 shares of the Company’s common stock, par value $.01 per share (“Common
Stock”). The shares of restricted stock so granted (the “Restricted Shares”)
shall be represented by certificates registered in Employee’s name and bearing a
legend referring to the restrictions set forth in this Award Agreement.

 

2. Restriction on Transfer of Restricted Shares. Employee may not transfer,
sell, pledge, exchange, assign or otherwise encumber or dispose the Restricted
Shares, except to the Company, until they have become nonforfeitable in
accordance with Section 3 of this Award Agreement. Any purported transfer,
encumbrance or other disposition of the Restricted Shares that is in violation
of this Section 2 will be null and void, and the other party to any such
purported transaction will not obtain any rights to, or interest in, the
Restricted Shares.

 

3. Vesting of Restricted Shares. The Restricted Shares shall vest and become
non-forfeitable as follows: (a) 10,000 shares on March 31, 2004, (b) 10,000
shares on December 31, 2004, (c) 10,000 shares on December 31, 2005 and (d)
10,000 shares on December 31, 2006. The vesting provisions of this Section 3 are
subject to Employee remaining in the continuous employ of the Company. For
purposes of this Award Agreement, the continuous employment of Employee with the
Company shall not be deemed to have been interrupted, and Employee shall not be
deemed to have ceased to be an employee of the Company, by reason of a leave of
absence of not more than thirty (30) days, unless otherwise approved by the
Board or a committee thereof.



--------------------------------------------------------------------------------

4. Termination of Rights and Forfeiture of Restricted Shares.

 

(a) Termination for Cause or Voluntary Termination. In the event Employee’s
employment pursuant to the Employment Agreement is terminated by the Company for
Cause or by Employee other than for Good Reason, Employee shall be entitled to
any Restricted Shares that have become nonforfeitable pursuant to Section 3 of
this Award Agreement. Any Restricted Shares that have not heretofore become
nonforfeitable (the “Unvested Shares”) shall be forfeited.

 

(b) Termination other than for Cause or Involuntary Termination. In the event
Employee’s employment pursuant to the Employment Agreement is terminated by the
Company other than for Cause or by Employee for Good Reason, Employee shall be
entitled, on the date of termination, to: (i) any Restricted Shares that have
become nonforfeitable pursuant to Section 3 of this Award Agreement, and (ii)
any Unvested Shares.

 

(c) Termination for Permanent Disability. In the event Employee’s employment is
terminated by reason of “permanent disability” (as defined below), the employee
shall be entitled to any Restricted Shares that have become non-forfeitable
pursuant to Section 3 of this Award Agreement, and any Unvested Shares that
would become vested on the November 1 immediately following the date of
termination. All remaining unvested shares shall be forfeited.

 

(d) Termination for Death. In the event Employee’s employment is terminated by
reason of death, the vested Restricted Shares and any unvested shares that would
become vested on the November 1 immediately following the date of termination
would become assigned to and the property of Employee’s estate.

 

(e) Change in Control. Upon the occurrence of a “Change in control” (as defined
below), employee shall be entitled to all vested Restricted Shares and any
Unvested Shares on the effective date of the Change in Control.

 

5. Dividend, Voting and Other Rights. Except as otherwise provided herein,
Employee shall have all of the rights of a stockholder with respect to the
Restricted Shares, including the right to vote such shares and receive any
dividends that may be paid thereon; provided, however, that any additional
Common Stock of the Company or other securities that Employee may become
entitled to receive pursuant to a stock dividend, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of the Company shall be subject to
the same restrictions as the Restricted Shares.

 

6. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Shares shall be held in custody by the Company,
together with a stock power endorsed in blank by Employee with respect thereto,
until those shares have become nonforfeitable in accordance with Section 3 of
this Award Agreement. In order for the grant under this Award Agreement to be
effective, Employee must sign and return the attached stock powers to the
attention of the Company’s Chief Executive Officer.



--------------------------------------------------------------------------------

7. No Employment Contract. Nothing contained in this Award Agreement shall
confer upon Employee any right with respect to his continuance of employment by
the Company, nor limit or affect in any manner the right of the Company to
terminate the employment or adjust the compensation of Employee.

 

8. Taxes and Withholding. The Company shall be responsible for reimbursement to
Employee for payment of any Federal, state, local or foreign taxes in connection
with the issuance or vesting of any restricted or nonrestricted shares of Common
Stock or other securities pursuant to this Award Agreement.

 

9. Severability. In the event that one or more of the provisions of this Award
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

10. Conflict with Plan. This Award Agreement is subject to all terms,
conditions, limitation and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent provisions.

 

11. Governing Law. The interpretation, performance, and enforcement of this
Award Agreement shall be governed by the laws of the State of Delaware.

 

12. Other. For purposes of this agreement, the terms “Permanent Disability”,
“Cause”, “Good Reason” and “Change in Control” shall have the same meanings
ascribed to them in the Employee’s employee agreement with the Company dated
February 28, 1999 as amended from time to time.

 

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

JPS INDUSTRIES, INC.

By:

 

/s/ Michael L. Fulbright

--------------------------------------------------------------------------------

Name:

 

Michael L. Fulbright

Title:

  Chairman, President and Chief Executive Officer

 

Accepted:

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

Charles R. Tutterow



--------------------------------------------------------------------------------

STOCK POWER

 

FOR VALUE RECEIVED,                                                   hereby
sells, assigns and transfers unto                                         ,
effective as of                     ,                                         
             (                    ) shares of the Common Stock, par value $.01
per share, of JPS Industries, Inc. (the “Company”) standing in its name on the
books of the Company and represented by Certificate No.                     ,
and does hereby irrevocably constitute and appoint
                                                              attorney to
transfer such shares on the books of the Company, with full power of
substitution in the premises.

 

/s/ Charles R. Tutterow

--------------------------------------------------------------------------------

Charles R. Tutterow

 

Dated: March 29, 2004

 

Medallion Guaranteed:

 

 

--------------------------------------------------------------------------------